Exhibit 10.5

September 15, 2020

Executive Network Partnering Corporation

137 Newbury Street, 7th Floor

Boston, MA 02116

Evercore Group L.L.C.

55 East 52nd Street, Ste 35

New York, New York 10055

Re: Initial Public Offering

Ladies and Gentlemen:

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and between Executive Network Partnering Corporation, a Delaware
corporation (the “Company”), and Evercore Group L.L.C. (the “Underwriter”),
relating to an underwritten initial public offering (the “Public Offering”), of
14,400,000 of the Company’s CAPS™ (including up to 2,160,0000 CAPS™ granted to
the Underwriter that may be purchased to cover over-allotments, if any) (the
“CAPS™”), each comprised of one share of the Company’s Class A common stock, par
value $0.0001 per share (the “Class A Common Stock”), and one-quarter of one
redeemable warrant. Each whole Warrant (each, a “Warrant”) entitles the holder
thereof to purchase one share of Class A Common Stock at a price of $28.75 per
share, subject to adjustment. The CAPS™ will be sold in the Public Offering
pursuant to a registration statement on Form S-1 and a prospectus (the
“Prospectus”) included therein, filed by the Company with the Securities and
Exchange Commission (the “Commission”) and the Company has applied to have the
CAPS™ listed on the New York Stock Exchange. Certain capitalized terms used
herein are defined in paragraph 12 hereof.

In order to induce the Company and the Underwriter to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, ENPC Holdings, LLC, a Delaware limited liability company (the
“Sponsor”), and the undersigned individuals, each of whom is a member of the
Company’s board of directors, a nominee for membership on the board of directors
and/or an executive officer of the Company’s (each, an “Insider” and
collectively, the “Insiders”), hereby agrees with the Company as follows:

1. It is acknowledged and agreed that the Company shall not enter into a
definitive agreement regarding a proposed Partnering Transaction without the
prior consent of the Sponsor. The Sponsor and each Insider agrees that if the
Company seeks stockholder approval of a proposed Partnering Transaction, then in
connection with such proposed Partnering Transaction, it, he or she shall
(i) vote any shares of capital stock owned by it, him or her in favor of any
proposed Partnering Transaction and (ii) not redeem any shares of Class A Common
Stock owned by it, him or her in connection with such stockholder approval. If
the Company seeks to consummate a proposed Partnering Transaction by engaging in
a tender offer, the Sponsor and each Insider agrees that it, he or she will not
sell or tender any shares of Class A Common Stock owned by it, him or her in
connection therewith.



--------------------------------------------------------------------------------

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Partnering Transaction within 24 months from the closing
of the Public Offering (or 27 months if the Company has executed a letter of
intent, agreement in principle or definitive agreement for a Partnering
Transaction within 24 months), or such later period approved by the Company’s
stockholders in accordance with the Company’s amended and restated certificate
of incorporation, the Sponsor and each Insider shall take all reasonable steps
to cause the Company to (i) cease all operations except for the purpose of
winding up, (ii) as promptly as reasonably possible but not more than 10
business days thereafter, subject to lawfully available funds therefor, redeem
100% of the Class A Common Stock sold as part of the CAPS™ in the Public
Offering (the “Offering Shares”), at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to the
Company to pay franchise and income taxes (less up to $100,000 of such net
interest to pay dissolution expenses), divided by the number of then outstanding
Offering Shares, which redemption will completely extinguish all Public
Stockholders’ rights as stockholders (including the right to receive further
liquidation distributions, if any), subject to applicable law, and (iii) as
promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The Sponsor and each Insider agrees to not
propose any amendment to the Company’s amended and restated certificate of
incorporation that would affect the substance or timing of the Company’s
obligation to redeem 100% of the Offering Shares if the Company does not
complete a Partnering Transaction within 24 months (or 27 months, as applicable)
from the closing of the Public Offering or with respect to any other provisions
relating to the rights of holders of our Class A Common Stock, unless the
Company provides its public stockholders with the opportunity to redeem their
Offering Shares upon approval of any such amendment at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the funds held in the Trust Account and
not previously released to the Company to pay its franchise and income taxes,
divided by the number of then outstanding Offering Shares.

The Sponsor and each Insider acknowledges that it or he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares or Performance Shares held by it. The
Sponsor and each Insider hereby further waives, with respect to any shares of
Class A Common Stock held by it or him, if any, any redemption rights it or he
or she may have in connection with the consummation of a Partnering Transaction,
including, without limitation, any such rights available in the context of a
stockholder vote (i) to approve such Partnering Transaction or in the context of
a tender offer made by the Company to purchase shares of Class A Common Stock
(although the Sponsor, the Insiders and their respective affiliates shall be
entitled to redemption and liquidation rights with respect to any shares of
Class A Common Stock it or they hold if the Company fails to consummate a
Partnering Transaction within 24 months (or 27 months, if applicable) from the
date of the closing of the Public Offering) or (ii) to approve an amendment to
the Company’s amended and restated certificate of incorporation to modify the
substance or timing of its obligation to redeem 100% of our public shares if we
have not consummated a partnering transaction within 24 months (or 27 months, if
applicable) from the closing of the initial public offering or with respect to
any other material provisions relating to stockholders’ rights or pre-
partnering transaction activity.

 

2



--------------------------------------------------------------------------------

3. The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Partnering Transaction with a partner company that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Partnering Transaction is fair to the Company’s unaffiliated stockholders from a
financial point of view.

4. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Underwriter, Transfer any
CAPS™, shares of Class A Common Stock, Founder Shares, Performance Shares,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Class A Common Stock owned by it or him. The provisions of this
paragraph will not apply if the release or waiver is effected solely to permit a
transfer not for consideration and the transferee has agreed in writing to be
bound by the same terms described in this Letter Agreement to the extent and for
the duration that such terms remain in effect at the time of the transfer.

5. In the event of the liquidation of the Trust Account, the Sponsor (which for
purposes of clarification shall not extend to any other shareholders, members or
managers of the Sponsor, or any of the other undersigned) agrees to indemnify
and hold harmless the Company against any and all loss, liability, claim, damage
and expense whatsoever (including, but not limited to, any and all legal or
other expenses reasonably incurred in investigating, preparing or defending
against any litigation, whether pending or threatened, or any claim whatsoever)
to which the Company may become subject as a result of any claim by (i) any
third party for services rendered or products sold to the Company or (ii) a
prospective partner company with which the Company has entered into an
acquisition agreement (a “Partner Company”); provided, however, that such
indemnification of the Company by the Sponsor shall apply only to the extent
necessary to ensure that such claims by a third party for services rendered
(other than the Company’s independent public accountants) or products sold to
the Company or a Partner Company do not reduce the amount of funds in the Trust
Account to below (i) $25.00 per share of the Offering Shares or (ii) such lesser
amount per share of the Offering Shares held in the Trust Account due to
reductions in the value of the trust assets as of the date of the liquidation of
the Trust Account, in each case, net of the amount of interest earned on the
property in the Trust Account which may be withdrawn to pay franchise and income
taxes, except as to any claims by a third party (including a Partner Company)
who executed a waiver of any and all rights to seek access to the Trust Account
and except as to any claims under the Company’s indemnity of the Underwriter
against certain liabilities, including liabilities under the Securities Act of
1933, as amended (the “Securities Act”). In the event that any such executed
waiver is deemed to be unenforceable against such third party, the Sponsor shall
not be responsible to the extent of any liability for such third party claims.
The Sponsor shall have the right to defend against any such claim with counsel
of its choice reasonably satisfactory to the Company if, within 15 days
following written receipt of notice of the claim to the Sponsor, the Sponsor
notifies the Company in writing that it shall undertake such defense.

6. To the extent that the Underwriter does not exercise its over-allotment
option to purchase up to an additional 2,160,000 CAPS™ within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 108,000 multiplied by a fraction, (i) the numerator of which is 2,160,000
minus the number of CAPS™ purchased by the Underwriter upon the exercise of
their over-allotment option, and (ii) the denominator of

 

3



--------------------------------------------------------------------------------

which is 2,160,000. The forfeiture will be adjusted to the extent that the
over-allotment option is not exercised in full by the Underwriter so that the
Initial Stockholders will own an aggregate of 5.0% of Class A Common Stock
issued in the Public Offering (excluding shares of Class A Common Stock
underlying the Private Placement CAPS™).

7. (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the Insiders hereby agree that until the
earliest of the Company’s initial Partnering Transaction or liquidation, the
Insiders shall present to the Company for its consideration, prior to
presentation to any other entity, any partner candidate that has a fair market
value of at least 80% of the net assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

(b) [Reserved].

(c) The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriter and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 6, 7(a), 8(a), 8(b), 8(c) and 10, as applicable, of
this Letter Agreement (ii) monetary damages may not be an adequate remedy for
such breach and (iii) the non-breaching party shall be entitled to injunctive
relief, in addition to any other remedy that such party may have in law or in
equity, in the event of such breach.

8. (a) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Founder Shares (or shares of Class A Common Stock issuable upon conversion
thereof) until the earlier of (x) 180 days after the completion of the Company’s
initial Partnering Transaction or (y) the date on which the Company completes a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Class A Common Stock for cash, securities or other
property (the “Founder Shares Lock-up Period”).

(b) The Sponsor and each Insider agrees that (x) it, he or she shall not
Transfer any Performance Shares and (y) it, he or she shall not Transfer any
shares of Class A Common Stock issued upon conversion of Performance Shares
until the earlier of (A) three years after the completion of the Company’s
initial Partnering Transaction and (B) the date on which the Company completes a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Class A Common Stock for cash, securities or other
property (the “Performance Shares Lock-up Period”).

(c) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement CAPS™, Private Placement Shares and Private Placement
Warrants (and any shares of Class A Common Stock issued upon conversion or
exercise thereof), until 30 days after the completion of the Company’s initial
Partnering Transaction (the “Private Placement Lock-up Period”, and together
with the Performance Shares Lock-up Period and the Founder Shares Lock-Up Period
the “Lock-up Periods”).

(d) Notwithstanding the provisions set forth in paragraphs 8(a), (b) and (c),
Transfers of the Founder Shares, Performance Shares, Private Placement CAPS™,
Private Placement Shares and Private Placement Warrant (and shares of Class A
Common Stock issued or issuable upon the exercise or conversion of the Private

 

4



--------------------------------------------------------------------------------

Placement Warrants, the Founder Shares and the Performance Shares and that are
held by the Sponsor, any Insider or any of their permitted transferees (that
have complied with this paragraph 8(d)), are permitted (a) to the Company’s
officers or directors, any affiliates or family members of any of the Company’s
officers or directors, any member of the Solamere Network, a network of business
executives, including former chief executive officers of S&P 500 companies, any
affiliates or family members of any member of the Solamere Network, any members
or partners of the Sponsor or any affiliate of the members or partners of the
Sponsor, any affiliates of the Sponsor, or any employees of such affiliates;
(b) in the case of an individual, transfers by gift to a member of the
individual’s immediate family, to a trust, the beneficiary of which is a member
of the individual’s immediate family or an affiliate of such person, or to a
charitable organization; (c) in the case of an individual, transfers by virtue
of laws of descent and distribution upon death of the individual; (d) in the
case of an individual, transfers pursuant to a qualified domestic relations
order; (e) transfers by private sales or transfers made in connection with the
consummation of a Partnering Transaction at prices no greater than the price at
which the securities were originally purchased; (f) transfers in the event of
the Company’s liquidation prior to the completion of an initial Partnering
Transaction; (g) transfers by virtue of the laws of the State of Delaware or the
Sponsor’s limited liability company agreement upon dissolution of the Sponsor;
(h) to the Company for no value for cancellation in connection with the
consummation of an initial Partnering Transaction or pursuant to paragraph 6
herein; and (i) in the event of the Company’s liquidation, merger, capital stock
exchange, reorganization or other similar transaction which results in all of
the Company’s stockholders having the right to exchange their shares of Class A
Common Stock for cash, securities or other property subsequent to the completion
of the Company’s initial Partnering Transaction; provided, however, that in the
case of clauses (a) through (e) these permitted transferees must enter into a
written agreement agreeing to be bound by the restrictions herein.

9. Each of the Insiders agrees to be a director or officer of the Company, as
applicable, until the earlier of the consummation by the Company of an initial
Partnering Transaction, the liquidation of the Company, or his or her removal,
death or incapacity. In the event of the removal or resignation of an Insider as
a director or officer (as applicable), each Insider agrees that he or she will
not, prior to the consummation of the Partnering Transaction, without the prior
express written consent of the Company, (i) use for the benefit of the
undersigned or to the detriment of the Company or (ii) disclose to any third
party (unless required by law or governmental authority), any information
regarding a partner candidate of the Company that is not generally known by
persons outside of the Company, the Sponsor, or their respective affiliates. The
Sponsor and each Insider represents and warrants that it, he or she has never
been suspended or expelled from membership in any securities or commodities
exchange or association or had a securities or commodities license or
registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background and contains all
of the information required to be disclosed pursuant to Item 401 of Regulation
S-K, promulgated under the Securities Act. Each Insider’s questionnaire
furnished to the Company and the Underwriter is true and accurate in all
material respects. Each Insider represents and warrants that: it, he or she is
not subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction; it or he
or she has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and it or he or she is not currently a defendant in any such criminal
proceeding.

 

5



--------------------------------------------------------------------------------

10. Except as disclosed in the Prospectus, neither the Sponsor nor any Insider
nor any affiliate of the Sponsor or any Insider, nor any director or officer of
the Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Partnering Transaction
(regardless of the type of transaction that it is), other than the following,
none of which will be made from the proceeds held in the Trust Account prior to
the completion of the initial Partnering Transaction: repayment of a loan and
advances up to an aggregate of $300,000 made to the Company by the Sponsor;
payment to an affiliate of the Sponsor for office space, utilities and
secretarial and administrative support for a total of $20,000 per month;
interest earned on the funds held in the trust account may be released to the
Company to pay its franchise and income tax obligations; reimbursement for any
reasonable out-of-pocket expenses related to identifying, investigating and
consummating an initial Partnering Transaction, and repayment of loans, if any,
and on such terms as to be determined by the Company from time to time, made by
the Sponsor or any of the Company’s officers or directors to finance transaction
costs in connection with an intended initial Partnering Transaction, provided,
that, if the Company does not consummate an initial Partnering Transaction, a
portion of the working capital held outside the Trust Account may be used by the
Company to repay such loaned amounts so long as no proceeds from the Trust
Account are used for such repayment. Up to $1,500,000 of such loans may be
convertible into CAPS™ at a price of $25.00 per CAPS™ at the option of the
lender. Such CAPS™ would be identical to the Private Placement CAPS™, including
as to exercise price, exercisability and exercise period.

11. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and hereby consents to being
named in the Prospectus as a director of the Company.

12. As used herein, (i) “Partnering Transaction” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
partnering transaction, involving the Company and one or more businesses;
(ii) “Capital Stock” shall mean, collectively, the Class A Common Stock, the
Performance Shares and the Founder Shares; (iii) “Performance Shares” shall mean
the 120,000 shares of the Company’s Class B common stock, par value $0.0001 per
share, initially issued to the Sponsor for an aggregate purchase price of
$18,750, or approximately $0.156 per share, prior to the consummation of the
Public Offering, (iv) “Founder Shares” shall mean the 828,000 shares of the
Company’s Class F common stock, par value $0.0001 per share, initially issued to
the Sponsor (up to 102,000 shares of which are subject to complete or partial
forfeiture by the Sponsor if the over-allotment option is not exercised by the
Underwriter) for an aggregate purchase price of $6,250, or approximately $0.007
per share, prior to the consummation of the Public Offering; (v) “Initial
Stockholders” shall mean the Sponsor and any Insider that holds Founder Shares
or Performance Shares; (vi) “Private Placement CAPS™” shall mean the 224,000
CAPS™ (or 245,600 CAPS™ if the over-allotment option is exercised in full) that
the Sponsor has agreed to purchase for an aggregate purchase price of $5,600,000
(or $6,140,000) if the over-allotment option is exercised in full), or $25.00
per CAPS™, in a private placement that shall

 

6



--------------------------------------------------------------------------------

occur simultaneously with the consummation of the Public Offering; (vii)
“Private Placement Shares” shall mean shares of Class A Common Stock underlying
the Private Placement CAPS™ , (viii) “Private Placement Warrants” shall mean
Warrants underlying the Private Placement CAPS™, (ix) “Public Stockholders”
shall mean the holders of securities issued in the Public Offering; (x) “Trust
Account” shall mean the trust fund into which a portion of the net proceeds of
the Public Offering and certain of the proceeds from the sale of the Private
Placement CAPS™ shall be deposited; and (xi) “Transfer” shall mean the (a) sale
of, offer to sell, contract or agreement to sell, hypothecate, pledge, grant of
any option to purchase or otherwise dispose of or agreement to dispose of,
directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission promulgated
thereunder with respect to, any security, (b) entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (c) public
announcement of any intention to effect any transaction specified in clause
(a) or (b).

13. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

14. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

15. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

16. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

17. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided further
that paragraph 5 of this Letter Agreement shall survive such liquidation.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

Sincerely, ENPC HOLDINGS, LLC   By:  

/s/ Alex Dunn

  Name:   Alex Dunn   Title:   President By:  

/s/ Alex Dunn

  Alex Dunn By:  

/s/ Paul Ryan

  Paul Ryan By:  

/s/ Dick Boyce

  Dick Boyce By:  

/s/ Michael M. Calbert

  Michael M. Calbert By:  

/s/ Gisel Ruiz

  Gisel Ruiz

 

Acknowledged and Agreed: EXECUTIVE NETWORK PARTNERING CORPORATION By:  

/s/ Alex Dunn

Name:   Alex Dunn Title:   Chief Executive Officer

[Signature Page to Letter Agreement]